DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are persuasive only in part.1
First, while the rejection of claim 16 under 35 U.S.C. 112(b) has been overcome by applicant’s amendments, the rejections of claims 3, 8, and 13 have not, as detailed below.  In this respect, the examiner has re-checked filed paragraphs [0026], [0039], [0048], [0057] and FIG. 9 of the originally filed specification, together with filed paragraph [0052] and FIG. 7, but finds no clear basis for nor explanation of the claim language.
Second, new claim 17 re-introduces language that the examiner found to be indefinite (or not understandable in view of the specification) at paragraph 14 of the final rejection dated 2 November 2021, with no explanation of what the “orientation” of the “first set . . .” might be referring to.  Accordingly, the examiner (re-) introduces a rejection of this claim language under 35 U.S.C. 112(b), below.
Accordingly, applicant’s arguments are not persuasive in these last two respects.
Claim Objections
Claims 3, 8, and 13 are objected to because of the following informalities:  in claim 3, line 3, in claim 8, line 4, and in claim 13, line 3, “[[alternate]]” is incorrect as an attempted deletion of more than five consecutive characters.  See 37 CFR 1.121(c)(2).  Applicant should re-present the claim correctly, e.g., without the double brackets and without the deleted word “alternate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, and 13 are indefinite in their entireties, in that the basis for such a limitation cannot be found in the specification, and it is unclear e.g., what is meant by, “when one or more local paths of the first set of local paths deviate from the global path for more than a threshold distance and the orientation of one or more local paths of the first set of local paths deviates[2] from the orientation of the global path by more than the threshold  angle. . .”, with “the orientation” of the one or more local paths now apparently having no proper antecedent basis and being unclear.
In the last line of claim 3, in the last line of claim 8, and in the last line of claim 13, “a steep turning radius” is unclear from the teachings of the specification, is also perhaps facially subjective (MPEP 2173.05(b), IV.) as to what might or might not be considered “steep” which is not a term known to the examiner when used in conjunction with a turning radius3, and is unclear.  (This portion of the rejection could apparently be overcome simply by deleting “steep”, if such would be applicant’s intent.)
In claim 17, lines 1 and 2, “the first set of local paths has an orientation towards the orientation of the global path” is unclear from the teachings of the specification, e.g., how is the orientation of the set defined when no such orientation of the set as a whole is apparently described in the specification or shown in the drawings?
Allowable Subject Matter
Claims 1, 2, 5 to 7, 10 to 12, 15, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not reveal or render obvious the method, autonomous navigation system, or non-transitory computer readable medium as recited in claims 1, 6, and 11, wherein (in combination with the other recited steps, elements, and limitations) for example a distance between the current location of the AV and each of the first set of local waypoints is equal to a distance between the current location of the AV and a global waypoint selected from the one or more global waypoints.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Here, the examiner merely notes that (in view of the cordial invitation at page 11 of the Remarks filed 13 June 2022) he has been unable to contact applicant at the telephone number provided at the end of the Remarks filed 13 June 2022, for reasons that are not clear to the examiner.  Applicant may contact the examiner at the telephone number provided near the end of this Office action, if desired, to facilitate resolution of issues.
        2 Here, it appears that “deviate” should be used, as earlier in the passage, rather than “deviates”; however, no objection to the grammar is made by the examiner outside of the indefiniteness rejection.
        3 American English might refer to a small turning radius, or colloquially to a sharp turning radius (meaning a radius of a sharp turn), but the examiner has not heard of a steep turning radius, or even a steep turn.